Citation Nr: 1233881	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic leukemia, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, that denied the claim.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On September 21, 2011, RO received a letter, via facsimile transmission, from B.M. G., Attorney, that advised the RO the Veteran withdrew his request for a Board hearing.  The letter did not include an attachment or other communication from the Veteran that confirmed the withdrawal.  As a result, the Travel Board hearing scheduled for September 22, 1011, was cancelled.

VA regulations require a completed VA Form 21-22a be of record in order to designate a private attorney as a claimant's representative.  38 C.F.R. § 14.630(a) (2011).  Upon initial review of this case, the Board found no VA Form 22-22a in the claims file that noted the Veteran designated Mr. G as his attorney for this appeal.  The only VA Form 21-22 of record is dated in February 2010, and it designates the American Red Cross as the representative of record.

In August 2012, the Board sent the Veteran a letter that requested him to clarify his intent as concerned a hearing.  The Veteran noted in his September 2012 response that he desired a Travel Board hearing.
Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


